DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 6/24/21, are acknowledged.
	Claim 1 has been amended.
Claim 15 has been added.
	Claims 1, 4-15 are pending.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 4-6, and 15 are under examination.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-6, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) detecting an autoimmune disease by determining impaired responsiveness of CD4+ Tcells/Treg resistance comprising measuring PGC-1, and wherein downregulation of PGC-1a is indicated of Treg resistant, and wherein upregulation of PGC-1a is correlated with responsiveness to Treg mediate suppression.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
The instant claims set forth laws of nature- namely relationships between level of PGC-1 expressed by CD4 T and/or CD8 cells and the responsiveness of the T cells to Treg cells and prediction of therapeutic success in patients with autoimmune disease.  The claims do not recite any additional elements that integrate the judicial exception into a practical application, such as elements that improve the functioning of a computer or  in activated CD4+ T cells.  See also Byersdorfer et al. which teaches measuring PGC-1 in activated T cells in a GVHD model (see Fig. 4, in particular) and Wang et al., which teaches measuring PGC-1 in HF activated CD4+ Treg cells (see Fig. 6, in particular).  Additionally, see Yang et al. which teaches measuring RORa expression levels in activated CD4 T cells.  Furthermore, the comparison steps recited in the claims encompass mental processes recited at a high level of generality.  See also Satoh et al., 2006, Teague et al., 1999, and Kunz et al., 2009, which establish that analyzing gene expression in activated T cells in autoimmune patients compared to controls is routinely performed in the art. Additionally, comparing expression levels between T cell types is also well understood conventional activity taught in the references cited above.  Furthermore, the recitation that the Treg resistance is “associated with” accelerated IL-6 production or “restored” by normalizing with IFN recited at a high level of generality and do not impose a meaningful limit on the scope of the claim.  The limitations represent insignificant extra-solution activity. Furthermore, determining levels of biomarker expression from patient’s amounts to mere data gathering and the instant specification discloses commercially available arrays and primer sets were used to determine PCG expression. Thus, the only subject matter supposedly “new” and useful in the claimed method is the discovery of the correlation between lower levels of PGC-1 expression levels and a Treg resistant phenotype that are characteristic of autoimmune disease. Moreover, when the claim is considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.

The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Applicant’s arguments filed 6/24/21 have been fully considered, but they are not persuasive.
Applicant argues that the method provides steps which identify Treg-sensitive patients or determining a cell-based therapy or a drug-based therapy directed to the activation of Tregs in the patient, and accordingly provide a new and useful technique for identifying a patient that may find success in undergoing a medical treatment that integrates the judicial exception under step 2A of the guidelines.
The claims recite no limitations regarding determining a cell-based or drug-based therapy for activation of Tregs, as argued by Applicant.  Furthermore, while the preamble recites a method for prediction of therapeutic success, this is not even integrated into the method, since the resolution step merely involves determining Treg resistance or suppression (i.e. no correlation is recited for how this equates to treatment options). Furthermore, predicting therapeutic success does not integrate the judicial exception into a practical application, since this is a law of nature or abstract idea (i.e. mental process). The claims do not recite any 
Applicant further argues that the claims satisfy step 2A prong two because the diagnostic analysis of PGC is integrated into a process, whereas the prior at mentioned in the rejection does not teach a method that allows prediction of therapeutic success for a patient by identifying Treg sensitive patients. 
The manner in which PGC correlates with Treg resistance or therapeutic success is a law of nature and represents the judicial exception itself.
 “A claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (citing Mayo, 566 U.S. at 90). “It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea. Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring). See also BSG Tech. LLC v. Buy Seasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” 
Applicant further argues that the claimed method is not simply measuring PGC levels in a patient, but requires process steps such as isolating, activating T cells with CD3 or CD28.
These represent well understood, routine, conventional activity already engaged in by the scientific community.
See for example Beier et al. which teaches isolating and stimulating CD4 T cells with anti-CD3/CD28 and measuring PGC levels (see Fig. 1).   See also Kunz which teaches microarray gene expression analysis is routinely performed to analyze T cells from patients with autoimmune disease and controls, including after activating T cells with anti-CD3 and/or CD28 (See page 5 and 7, in particular). 

The following is a new ground of rejection necessitated by Applicant’s .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 is indefinite in the recitation of isolating peripheral blood mononuclear cells (PBMCS) in addition to or separately from isolating said CD4 and/or CD8 T cells.    It is unclear how the PBMC related to the claimed method.  For example, performing a step of isolating PBMC “in addition to” or “separately” from isolating the CD4/CD8 T cells used in the subsequent method steps is unclear, since the PBMC are not mentioned again and it not clear what they are used for in the claimed method.  
In the remarks filed 6/24/21, Applicant indicates that new claim 15 is definite since one of skill in the art would recognize that PBMC include CD4 and CD8 T cells, and that claim 15 allows for applying the steps to isolate CD4 and/or CD8 T cells and/or applying the steps to CD4 and CD8 T cells that are part of the PBMC.
However, it is unclear how the PBMC relate to the claimed method for the reasons set forth above. 
If the intent is to indicate that the CD4 and/or CD8 T cells of step (i) are isolated from PBMC, an amendment to recite that step (i) includes isolating PBMC from blood samples of said patient and isolating the CD4+ and/or CD8+ T cells from the PBMC, would be remedial.  Alternatively, an amendment to recite that isolating CD4+ and/or CD8+ T cells of step (i) further comprises isolating PBMC from blood samples of said patient, would also be remedial. 


No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644